Citation Nr: 9932241	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the overpayment of disability compensation benefits, 
in the calculated amount of $10,851, was the result of sole 
administrative error on the part of the Department of 
Veterans Affairs (VA).

(The issues of entitlement to increased disability ratings 
for a service-connected right shoulder disorder, status post 
arthroplasty, currently rated as 30 percent disabling, and 
for a service-connected left shoulder disorder, status post 
arthroplasty, currently rated as 20 percent disabling, are 
addressed in a separate appellate decision.)  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 1965 
and from February 1972 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal a decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  In a July 1998 decision, the Debt Management 
Center of the VA, determined that the veteran was indebted to 
VA in the amount of $10,851, for an overpayment of disability 
compensation benefits.

The Board notes that the veteran's accredited representative, 
in an October 1998 correspondence, requested a reduced rate 
of recoupment of VA overpayment until the issue of creation 
of an overpayment was finally adjudicated.  The claims file 
does not indicate whether or not this claim has been 
addressed at the Regional Office (RO) level.  It is referred 
back to the RO for any required action.

The Board also notes that the veteran's accredited 
representative, in its January 1999, informal brief 
presentation, requested that this matter be considered by the 
Committee on Waivers and Compromises for consideration of the 
criteria for waiver of the overpayment.  The Board construes 
this as a claim seeking entitlement to waiver of indebtedness 
due to overpayment of VA disability compensation benefits in 
the amount of $10,851.  That claim has not yet been addressed 
at the RO level.  It, too, is referred back to the RO for 
proper action.



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran, through his accredited representative, 
submitted a claim in September 1996, seeking entitlement to a 
temporary total (100 percent) disability rating for VA 
compensation purposes for a period of 13 months due to the 
veteran's convalescence resulting from surgery on his 
service-connected left shoulder.

3.  In a September 1996 rating decision, the No. Little Rock, 
RO, granted the veteran's claim for a temporary total 
disability rating for his service-connected left shoulder 
disorder, assigning a 100 percent disability evaluation, 
effective from September 10, 1996, to November 1, 1997.  
Effective November 1, 1997, the veteran's left shoulder 
disorder was rated as 20 percent disabling and his combined 
disability rating for compensation purposes was 50 percent.

4.  The veteran was informed of and provided a copy of the 
RO's September 1996 rating decision, and of his procedural 
and appellate rights, in an October 1, 1996, notification 
letter from the RO.

5.  VA paid to the veteran disability compensation benefits 
at the total (100 percent) evaluation rate from September 10, 
1996, to November 1, 1997.

6.  VA erroneously continued payment to the veteran of 
disability compensation benefits at the 100 percent 
evaluation rate from November 1, 1997, to June 29, 1998.

7.  The veteran received and kept VA disability compensation 
benefits at the 100 percent evaluation rate from November 1, 
1997, to June 29, 1998, with the knowledge that payments at 
that rate were supposed to cease on November 1, 1997.

8.  On July 16, 1998, the VA Debt Management Center notified 
the veteran that an overpayment of disability compensation 
benefits in the amount of $10,851, had been created.

9.  VA's failure to reduce the amount of the veteran's 
disability compensation payments on November 1, 1997, 
resulted in an overpayment beginning at that time.  The 
veteran's knowing acceptance of the disability compensation 
benefits at the 100 percent rate from November 1, 1997, to 
June 29, 1998, contributed to his indebtedness in the amount 
of the overpayment; the indebtedness was not caused solely by 
administrative error.


CONCLUSION OF LAW

The veteran's compensation award was properly adjusted due to 
a reduction in his compensation benefits from a 100 percent 
temporary total rating to 50 percent, and the resulting 
overpayment was properly declared, since the erroneous award 
of a temporary total rating continued with his knowledge and 
was not based solely on administrative error.  38 U.S.C.A. §§ 
5107, 5112(b)(9), (10) (West 1991); 38 C.F.R. 
§ 3.500(b)(1), (2) (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  The veteran has presented a claim which is plausible, 
that is meritorious on its own, or that is capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78  
(1991).  The veteran has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a)  (West 1991).

In this case, the veteran has established service connection 
for several disabilities, including a left shoulder 
disability.  At the time of his September 1996 claim for a 
temporary total (100 percent) disability rating for a period 
of convalescence due to left shoulder surgery, his combined 
disability evaluation was 50 percent.  In a September 1996 
rating decision, the RO granted the claim for a temporary 
total disability rating, assigning a 100 disability 
evaluation for approximately 13 months, from September 10, 
1996, to November 1, 1997, as requested by the veteran and 
his representative.  The rating decision indicated that, on 
November 1, 1997, his combined disability rating for 
compensation purposes would revert back to 50 percent.  The 
veteran was notified of the RO's September 1996 decision in 
an October 1996 notification letter.  At that time, he was 
also provided a copy of the September 1996 rating decision, 
as well as notification of his procedural and appellate 
rights.

According to compensation and pension master records' audit 
writeouts, VA Forms 20-8270, and compensation and pension 
awards forms, VA Forms 21-8947, the veteran was paid 
disability compensation at the 100 percent level from 
September 10, 1996, through November 1, 1997.  These 
documents also show that he continued to receive disability 
compensation at that rate after November 1, 1997, the RO 
having erroneously failed to input that he was entitled only 
to payments at a combined 50 percent level after that date.

In June 1998, the veteran submitted a claim requesting that 
any compensation benefits overpayment indebtedness be 
removed, stating that said overpayment was solely caused by 
VA administrative error.

In a July 1998 decision, the VA Debt Management Center 
concluded that an overpayment indebtedness was created in the 
amount of $10,851, the difference between the amount of 
compensation benefits paid to the veteran (i.e. 100 percent 
total rating level) and the amount that should have been paid 
(i.e. 50 percent combined rating level), for the period from 
November 1, 1997, to June 29, 1998.  The veteran does not 
dispute the amount of the alleged overpayment, but contends 
that he is not indebted for it.

II.  Pertinent regulations

As is clear from the above facts, the overpayment in this 
case involves an erroneous award.

The law governing the effective date of a reduction or 
discontinuance of compensation benefits due to an erroneous 
award states that the effective date "on an erroneous award 
based on an act of commission or omission by a payee or with 
the payee's knowledge" is "the effective date of award or 
day preceding act, whichever is later, but not prior to the 
date entitlement ceased."  38 C.F.R. § 3.500(b)(1)  (1999); 
38 U.S.C.A. § 5112(b)(9)  (West 1991).  The Board 
acknowledges that this regulation is not a model of clarity.  
However, the United States Court of Appeals for Veterans 
Claims has interpreted this section as "providing for a 
discontinuance of payment that is based on error (either 
administrative or by the payee) as of the date of [sic] the 
award became erroneous where the award was based on an act of 
commission or omission by a payee or with the payee's 
knowledge, but not earlier than the date entitlement 
ceased."  Jordan v. Brown, 10 Vet. App. 171, 175  (1997).

The effective date of a rating reduction or discontinuance of 
an erroneous award "based solely on administrative error or 
error in judgment" is the "date of last payment."  
38 C.F.R. § 3.500(b)(2)  (1999); 38 U.S.C.A. § 5112(b)(10)  
(West 1991).

III.  Analysis

The facts of this case are not in dispute.  It is clear that 
the veteran was entitled to a temporary total disability 
rating for compensation purposes until November 1, 1997.  He 
was not entitled to payment at that level on or after 
November 1, 1997; at that time, he was entitled to payment at 
a combined 50 percent level.  Nevertheless, due to error by 
the VA, he continued to receive compensation benefits at the 
100 percent level from November 1, 1997, to June 29, 1998, 
resulting in an overpayment.  In addition, the veteran 
accepted and spent those benefits.

The outcome of this case depends on whether the erroneous 
award of benefits was due to an act of commission or omission 
by the veteran or VA with the veteran's knowledge, or, 
alternatively, was solely due to administrative error.

After review of the record, the Board finds that it is clear 
that the erroneous compensation payments was due to an 
omission by VA with the veteran's knowledge.  Specifically, 
VA failed to discontinue payment to the veteran of disability 
compensation at the temporary 100 percent level from November 
1, 1997, to June 29, 1998.  However, as the veteran received 
the erroneous payments, he had knowledge that he was not 
entitled to that level of compensation.  In the RO's 
September 1996 rating decision, it expressly stated that the 
temporary total rating for compensation purposes was to end 
on November 1, 1997.  The RO informed the veteran of this 
fact, and even provided him a copy of the actual rating 
decision, in October 1996.  Therefore, the Board finds that 
the veteran had notice that he was not entitled to receive 
compensation at the 100 percent level on and after November 
1, 1997.  Because he had such knowledge, the regulations 
provide that the effective date of his reduction in 
disability compensation benefits is November 1, 1997, 
resulting in a valid overpayment indebtedness.  38 C.F.R. 
§ 3.500(b)(1)  (1999); 38 U.S.C.A. § 5112(b)(9)  (West 1991).

The veteran argues that the overpayment indebtedness was 
caused solely by administrative error.  His accredited 
representative argues that the indebtedness was "not due to 
any faults of the veteran whatsoever" and that any decision 
to hold him liable for such indebtedness is "absurd and a 
major misuse of discretionary powers, capricious, [and] 
arbitrary."  The Board disagrees.  As stated above, it is 
clear that the veteran continued to receive VA disability 
compensation payments at the temporary total disability rate 
after November 1, 1997, and that that action was due to VA 
error.  As his accredited representative argues, "the 
failure to reduce compensation was based solely on the part 
of [VA]."  However, the resultant indebtedness was not 
caused solely by this failure to reduce compensation.  It was 
also caused by the veteran's repeated acceptance of the 
erroneous payments even though he had knowledge that he was 
no longer entitled to them.  Obviously, there would be no 
indebtedness if the erroneous payments were not kept by him.  
Therefore, the indebtedness was not solely due to 
administrative error.  38 C.F.R. § 3.500(b)(2)  (1999); 
38 U.S.C.A. § 5112(b)(10)  (West 1991).

This decision is fully consistent with a recent opinion of 
the United States Court of Appeals for Veterans Claims 
(Court).  In Jordan, supra, the Court addressed the question 
of the validity of an indebtedness resulting from the 
erroneous overpayment of dependency and indemnity 
compensation (DIC) to a veteran's widow who had remarried.  
In that case, the appellant widow had knowledge that her 
benefits would terminate if she remarried.  Facts showed that 
she remarried in 1984, but erroneously continued to receive 
DIC payments until 1990.  The Court held the appellant knew 
that she was not entitled to keep the checks erroneously sent 
to her and that, having kept them, she contributed to the 
overpayment.  Therefore, the overpayment did not arise solely 
from VA's administrative error.  Since the appellant 
contributed to the creation of the debt, the debt was valid.  
Jordan, 10 Vet. App. at 174.  It is significant that, in 
Jordan, the appellant argued that she had informed VA of her 
remarriage.  In rendering its decision, the Court stated that 
it was "immaterial" whether the she had indeed informed VA 
of that fact.  The only pertinent fact was that she accepted 
and cashed her DIC checks with knowledge that she was no 
longer entitled to them.  Id.  The same holds true in this 
case.

In light of the above, the veteran's overpayment indebtedness 
in the amount of $10,851, is valid.


                                                                            
(CONTINUED ON NEXT PAGE)


ORDER

The overpayment of disability compensation benefits, in the 
amount of $10,851, did not result from sole administrative 
error on the part of the VA and, thus, is valid.  The appeal 
is denied. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

